          Case 2:20-cv-01808-JJT Document 23 Filed 08/11/21 Page 1 of 9



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Terri Hayford,                                No. CV-20-01808-PHX-JJT
10                    Plaintiff,                       ORDER
11       v.
12       Santander Consumer USA Incorporated,
13                    Defendant.
14
15            At issue is Defendant’s Motion to Compel Arbitration and Stay Proceedings
16   (Doc. 9, Mot.). The Court has reviewed the Motion, Plaintiff’s Response, (Doc. 19, Resp.),

17   and Defendant’s Reply, (Doc. 20, Reply), and finds this matter appropriate for decision
18   without oral argument. See LRCiv 7.2(f). For the following reasons, the Court grants

19   Defendant’s Motion.

20   I.       FACTUAL BACKGROUND
21            Plaintiff Terri Hayford1 filed a Complaint on behalf of herself and a similarly
22   situated class of employees against Defendant Santander Consumer USA, Inc. (Doc. 1,

23   Compl.) Individually and on behalf of a class of Santander’s employees, Hayford alleges

24   that Santander violated the Fair Labor Standards Act (“FLSA”) by failing to pay overtime

25   wages. (Compl. ¶ 1.)

26
27   1
       Subsequent to the filing of Hayford’s Complaint, Erica Palfrey consented to join the
     action as a Co-Plaintiff. (Doc. 8, Notice Filing Consent Erica Palfrey.) For convenience,
28   the Court refers mostly to Plaintiff Hayford in this Order. Except as noted, the same facts
     and analyses apply to Plaintiff Palfrey.
         Case 2:20-cv-01808-JJT Document 23 Filed 08/11/21 Page 2 of 9



 1          Hayford worked for a Santander call center in Mesa, Arizona, from approximately
 2   April 10, 2017, to October 31, 2019. (Compl. ¶ 16; Mot. Ex. A ¶ 3.) New hires at Santander
 3   are required to review and acknowledge receipt and understanding of Santander company
 4   policies, including Santander’s Arbitration Policy, (see Mot. Ex. B), as part of a new hire
 5   orientation. (Mot. Ex. A ¶ 5.) To review and acknowledge the policies, new employees are
 6   required to log in to Santander’s training portal using their individual unique usernames
 7   and confidential, self-created passwords. (Mot. Ex. A ¶ 6.) Once logged in, new employees
 8   must open each policy individually to review it. (Mot. Ex. A ¶ 7.) When they close a policy,
 9   a separate button appears that employees must click to acknowledge they have reviewed
10   the policy. (Mot. Ex. A ¶ 7.) Employees must complete this process of review and
11   acknowledgment during their new hire orientation. (Mot. Ex. A ¶ 7.) Santander’s human
12   resources department tracks the new employees’ progress and follows up with employees
13   who do not acknowledge reviewing each policy, including the Arbitration Policy, to ensure
14   completion of the acknowledgment process. (Mot. Ex. A ¶ 7.)
15          During Hayford’s employment, Santander used software to electronically track and
16   manage employees’ completion of their training and acknowledgment of Santander’s
17   policies and procedures. (Mot. Ex. A ¶ 9.) The software reports that Hayford acknowledged
18   review of Santander’s Arbitration Policy on April 18, 2017.2 (Mot. Ex. A ¶ 10; Ex. C.)
19          Hayford admits that Santander required her to electronically review several
20   documents as part of the hiring process and confirm she had reviewed them. (Reply Ex. A
21   ¶ 3.) However, Hayford avers that the documents she reviewed during hiring or at any other
22   time during her employment did not include an arbitration agreement; that Santander never
23   provided her with a written or electronic copy of an arbitration agreement; and that she has
24   never seen the document titled “Arbitration Policy” that Santander contends applies to her
25   FLSA claim for unpaid wages. (Resp. Ex. A ¶ 4.)
26
27
28   2
      The same software reports that Plaintiff Palfrey acknowledged review of Santander’s
     Arbitration Policy on January 9, 2018. (Mot. Ex. B ¶ 10; Ex. D.)

                                                -2-
       Case 2:20-cv-01808-JJT Document 23 Filed 08/11/21 Page 3 of 9



 1          The Arbitration Policy reads in part as follows:
 2          The Company and the Associate agree to submit to binding arbitration any
            dispute, claim, or controversy that may arise between Associate and the
 3          Company arising out of or in connection with the Company’s business, the
            Associate’s employment with the Company, or the termination of
 4          Associate’s employment with the Company.
 5          This Arbitration Policy is intended to broadly cover the entire relationship
            between Associate and Company and includes, without limitation . . . any
 6          dispute claim or controversy relating to . . . any claim arising under any . . .
            federal statute . . ., including but not limited to the Fair Labor Standards Act,
 7          ....
 8          Associate acknowledges and confirms and understands that this Arbitration
            Policy is a condition of continued employment with the Company and that
 9          by continuing employment after being presented with this Arbitration Policy,
            the Associate is subject to such Policy.
10
            The Company and Associate further acknowledge that this Arbitration Policy
11          is supported by consideration, including the mutual requirement to arbitrate
            disputes and the continuing employment of the Associate.
12
13   (Mot. Ex. B.)
14          Santander argues that Hayford is compelled to arbitrate her employment-related

15   claims against Santander on an individual basis because she entered into a valid agreement
16   with Santander to arbitrate all employment-related claims (Mot. at 4–7); the claims in her

17   Complaint fall within the scope of that agreement (Mot. at 8–10); and the question of the
18   individualized arbitrability of Hayford’s claim is reserved for the Court where the

19   Arbitration Policy is silent on the issue (Mot. at 9–10). Santander further argues that

20   Hayford waived any objection to enforcement of the Arbitration Policy by twice initiating
21   arbitration against Santander for employment-related claims. (Mot. at 10–11.)
22          In her Response, Hayford counters that she should not be compelled to arbitrate her

23   claims because she never agreed through the Arbitration Policy or otherwise to arbitrate

24   any legal disputes with Santander. (Resp. at 5–6.) She argues in the alternative that the

25   Arbitration Policy cannot be enforced because it is both procedurally and substantively

26   unconscionable. (Resp. at 6–11.) Finally, she asserts that she did not waive her right to
27   pursue claims in court by filing her previous demands for arbitration. (Resp. at 11.)
28


                                                  -3-
       Case 2:20-cv-01808-JJT Document 23 Filed 08/11/21 Page 4 of 9



 1          In its Reply, Santander contends that Hayford’s averments are insufficient to call
 2   into question the existence of a valid arbitration agreement between them. (Reply at 2–5.)
 3   Santander denies the Arbitration Policy is either procedurally or substantively
 4   unconscionable, (Reply at 5–9), and reasserts that Hayford’s twice initiating arbitral
 5   proceedings against Santander constitutes a waiver of her ability to challenge the
 6   enforceability of the arbitration agreement, (Reply at 10).
 7   II.    LEGAL STANDARD
 8          The Arbitration Policy at issue is governed by the Federal Arbitration Act (“FAA”).
 9   The Supreme Court has recognized the FAA as a “liberal federal policy favoring arbitration
10   agreements, notwithstanding any state substantive or procedural policies to the contrary.”
11   Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983). “[C]ourts
12   must place arbitration agreements on an equal footing with other contracts . . . and enforce
13   them according to their terms.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339
14   (2011) (internal citations omitted).
15          To resolve a motion to compel arbitration under the FAA, 9 U.S.C. § 1 et seq., a
16   district court must determine (1) whether the parties entered into a valid agreement to
17   arbitrate, and (2) whether the arbitration agreement encompasses the dispute at issue.
18   Lifescan, Inc. v. Premier Diabetic Servs., Inc., 363 F.3d 1010, 1012 (9th Cir. 2004). If both
19   elements are met, the FAA requires the court to enforce the arbitration agreement. Id. “A
20   motion to compel arbitration is decided according to the standard used by district courts in
21   resolving summary judgment motions pursuant to Rule 56, Fed. R. Civ. P.” Coup v.
22   Scottsdale Plaza Resort, LLC, 823 F. Supp. 2d 931, 939 (D. Ariz. 2011). That is, “[i]f there
23   is doubt as to whether such an agreement exists, the matter, upon a proper and timely
24   demand, should be submitted to a jury. Only where there is no genuine issue of fact
25   concerning the formation of the agreement should the court decide as a matter of law that
26   the parties did or did not enter into such an agreement.” Three Valleys Mun. Water Dist. v.
27   E.F. Hutton & Co., Inc., 925 F.2d, 1136, 1141 (9th Cir. 1991).
28


                                                 -4-
       Case 2:20-cv-01808-JJT Document 23 Filed 08/11/21 Page 5 of 9



 1          District courts apply state law principles governing the formation of contracts to
 2   determine whether a valid arbitration agreement exists. First Options of Chicago, Inc. v.
 3   Kaplan, 514 U.S. 938, 944 (1995). Where, as here, the Court has jurisdiction over a civil
 4   action under 28 U.S.C. § 1331 (federal question), federal common law choice-of-law rules
 5   apply to determine under which state’s law the formation of the alleged arbitration
 6   agreement is to be analyzed. Huynh v. Chase Manhattan Bank, 465 F.3d 992, 997 (9th Cir.
 7   2006). Federal common law follows the approach outlined in the Restatement (Second) of
 8   Conflict of Laws, id., which provides that, absent an effective choice by the parties, “the
 9   rights and duties of the parties with respect to an issue in contract are determined by the
10   local law of the state which, with respect to that issue, has the most significant relationship
11   to the transaction and the parties,” Restatement (Second) of Conflict of Laws § 188(1)
12   (Am. L. Inst. 1971). The Court agrees with Santander’s analysis that Arizona law governs
13   the formation of the alleged arbitration agreement, (Mot. at 4–5), and the Court views the
14   absence of a challenge to that analysis by Hayford as consent to that conclusion.
15   III.   ANALYSIS
16          A.     Existence of Arbitration Agreement
17          The formation of an enforceable contract under Arizona law requires “an offer, an
18   acceptance, consideration, and sufficient specification of terms so that the obligations
19   involved can be ascertained.” Rogus v. Lords, 804 P.2d 133, 135 (Ariz. Ct. App. 1991).
20   The FAA requires that an agreement to arbitrate be in writing, but “a party’s signature is
21   not necessary to bind him to arbitration if he was aware of the provision and it was in
22   writing.” Pinto v. USAA Ins. Agency Inc. of Tex., 275 F. Supp. 3d 1165, 1168–69 (D. Ariz.
23   2017). A mutual promise between employer and employed to arbitrate or continued
24   employment alone may be sufficient consideration to support an arbitration agreement.
25   Circuit City Stores, Inc. v. Najd, 294 F.3d 1104, 1108 (9th Cir. 2002) (mutual promise to
26   arbitrate as consideration); Coup, 823 F. Supp. 2d at 943–44 (citing Mattison v. Johnston,
27   730 P.2d 286, 288–90 (Ariz. Ct. App. 1986)) (continued employment of at-will employee
28   as consideration).


                                                  -5-
         Case 2:20-cv-01808-JJT Document 23 Filed 08/11/21 Page 6 of 9



 1          Santander provides specific evidence of the existence of an arbitration agreement
 2   between Santander and Hayford in the form of the Arbitration Policy. The evidence is well-
 3   founded by the declaration of a human resources employee with personal knowledge of
 4   Santander’s new-hire practices and training software. The evidence shows that the written
 5   Arbitration Policy was electronically provided to Hayford at the beginning of her
 6   employment, that she accepted it by acknowledging it electronically and continuing
 7   employment at Santander for over two years,3 and that Santander provided sufficient
 8   consideration by both also binding itself to arbitration and prolonging Hayford’s
 9   employment. The Court finds this evidence persuasive, particularly given that Hayford
10   could only access the Arbitration Policy and acknowledge it on the training system by using
11   a unique user ID and a confidential password that she generated. Moreover, the terms of
12   the arbitration agreement are sufficiently clear and specific. (Mot. Ex. B.)
13          Hayford’s general denials of having agreed to or received the Arbitration Policy or
14   any arbitration agreement between her and Santander are insufficient to place the material
15   fact of the existence of or the parties’ entry into the Arbitration Policy in dispute. Hayford
16   does not challenge the personal knowledge of the foundation witness for Santander’s
17   Exhibits to its Motion. She does not question the accuracy of the reports evidencing her
18   receipt and acknowledgment of the Arbitration Policy. She does not challenge the security
19   of the training system or her user-created password. In short, her affidavit fails to designate
20   specific facts showing that there is a genuine issue.
21          “If a party could get out of a contract by arguing that he did not recall making it,
22   contracts would be meaningless.” Blau v. AT&T Mobility, No. C 11-00541 CRB, 2012 WL
23   10546, at *4 (N.D. Cal. Jan. 3, 2012). Apart from a general denial, Hayford has failed to
24   present any specific facts to show she did not receive or acknowledge the Arbitration Policy
25   as against the evidence Santander presented, and Hayford thus fails to raise a genuine issue
26   of material fact on the issue of the existence of or parties’ entry into the Arbitration Policy
27
28   3
       The dates and length of Palfrey’s employment differ, but the Santander-averred facts
     relative to Palfrey are otherwise similar to those relative to Hayford.

                                                  -6-
       Case 2:20-cv-01808-JJT Document 23 Filed 08/11/21 Page 7 of 9



 1   that would preclude the Court’s determination of Hayford’s being subject to the agreement
 2   as a matter of law. See Hansen v. United States, 7 F.3d 137, 138 (9th Cir. 1993).
 3          B.     Enforcement of Arbitration Agreement
 4          Hayford next argues that the Arbitration Policy cannot be enforced because it is both
 5   procedurally and substantively unconscionable. (Resp. at 6–11.) Unconscionability is a
 6   generally recognized contract defense that may invalidate arbitration agreements under the
 7   FAA. Doctor’s Associates, Inc. v. Casarotto, 517 U.S. 681, 687–88 (1996). Arizona
 8   recognizes both types of unconscionability alleged by Hayford: procedural, which arises
 9   in the bargaining process at the time of contract formation, and substantive, where the
10   contract terms are per se unconscionable. Nickerson v. Green Valley Recreation, Inc.,
11   265 P.3d 1108, 1117 (Ariz. Ct. App. 2011). “The determination of whether a contract is
12   unconscionable is to be made by the trial court as a matter of law.” Id.
13          Hayford argues that the Arbitration Policy is procedurally unconscionable because
14   she did not have the opportunity to negotiate its terms; it was presented to her on a “take it
15   or leave it” basis; her employment was conditioned on it; and she was never provided with
16   a copy of the rules of the American Arbitration Association (“AAA”) or informed that she
17   should review them. (Mot. at 9.)
18          Hayford asks the Court to find the arbitration agreement was a contract of adhesion
19   by applying California law, which is inappropriate where Arizona law applies. Hayford
20   does not examine the applicable factors under Arizona law, and on its own examination
21   the Court does not find they point to procedural unconscionability. Importantly, the
22   evidence does not support a conclusion that Hayford was unfairly surprised by the
23   Arbitration Policy. See Maxwell v. Fidelity Fin. Servs., 907 P.2d 51, 57–58 (Ariz. 1995).
24   When Hayford began her employment, Santander required her to review and acknowledge
25   the Arbitration Policy, which is a separate document labelled “Arbitration Policy” in large,
26   bold print. (Mot. Ex. B.) This does not rise to the level of procedural unconscionablility
27   under Arizona law. See Duenas v. Life Care Ctrs. of Am., Inc., 336 P.3d 763, 768–69 (Ariz.
28   2014). Moreover, the fact that Hayford states Santander did not give her a copy of the AAA


                                                 -7-
         Case 2:20-cv-01808-JJT Document 23 Filed 08/11/21 Page 8 of 9



 1   rules does not make a procedurally proper arbitration agreement a procedurally
 2   unconscionable one. See Russ v. United Servs. Auto. Ass’n, No. CV-16-02787-PGR, 2017
 3   WL 1953458, at *4 (D. Ariz. May 11, 2017) (collecting cases).
 4          Likewise, the grounds upon which Hayford asks the Court to find substantive
 5   unconscionability of the Arbitration Policy do not apply with sufficient force to invalidate
 6   it. (See Resp. at 9–11.) First, Hayford provides no evidence that participating in an
 7   arbitration in Dallas, Texas—as the Arbitration Policy provides—would be oppressive by
 8   creating an undue financial and logistical burden on her.4 As Santander points out in its
 9   Reply, in Arizona, forum selection clauses are enforced unless the party claiming
10   unfairness or oppression meets the applicable burden of proof, and “[m]ere physical
11   inconvenience and increased costs are not enough to defeat a forum selection clause.”
12   Benson v. Casa De Capri Enters. LLC, No. CV-18-00006-PHX-DWL, 2019 WL 3430159,
13   at *8–9 (D. Ariz. July 30, 2019) (quoting Bennett v. Appaloosa Horse Club, 35 P.3d 426,
14   431 (Ariz. Ct. App. 2001)). And, as Santander also points out, the AAA rules provide for
15   alternative means to attend conferences and make evidentiary presentations, which reduce
16   the costs of out-of-state arbitration. (Reply at 8.)
17          Second, the Court disagrees that the terms of the Arbitration Policy conflict with the
18   FLSA by allowing Santander to recover costs not otherwise recoverable. The Arbitration
19   Policy states, “[t]he party that substantially prevails in the arbitration shall be entitled to
20   recover from the other party all arbitration fees and reasonable attorney’s fees incurred by
21   the party, as provided for by law”—not in instances when the law does not so provide.
22   (Mot. Ex. B (emphasis added).) For all these reasons, the Court declines to invalidate the
23   delegation provision on unconscionability grounds.
24          C.     Waiver by Hayford
25          The Court finds that an enforceable arbitration agreement exists between Santander
26   and Hayford, as well as Santander and Palfrey, and that Plaintiffs’ FLSA claims fall within
27
     4
       If anything, the record shows Hayford is able and willing to participate in arbitration
28   proceedings outside Arizona, as she herself initiated arbitration against Santander in
     Chicago, Illinois.

                                                   -8-
       Case 2:20-cv-01808-JJT Document 23 Filed 08/11/21 Page 9 of 9



 1   its scope—a proposition Plaintiffs do not dispute. As a result, the Court need not address
 2   Santander’s argument that Hayford waived any objection to enforcement of the Arbitration
 3   Policy for twice seeking arbitration of her claim prior to initiating the instant action.
 4          D.     Stay
 5          Under 9 U.S.C. § 3, the Court must stay rather than terminate proceedings pending
 6   arbitration upon a party’s stay request if the Court determines that the issues involved are
 7   subject to arbitration under a written arbitration agreement, as is the case here.
 8   Accordingly, the Court will stay this proceeding pending the results of the arbitration.
 9          IT IS THEREFORE ORDERED granting Defendant’s Motion to Compel
10   Arbitration and Stay Proceedings (Doc. 9). Under the parties’ valid arbitration agreements,
11   Plaintiffs are compelled to individually arbitrate their claims.
12          IT IS FURTHER ORDERED staying these proceedings pending the results of the
13   arbitrations. The parties shall file a joint status report within one week of the arbitrator’s
14   decisions or by February 11, 2022, whichever is sooner.
15          Dated this 11th day of August, 2021.
16
17                                           Honorable John J. Tuchi
                                             United States District Judge
18
19
20
21
22
23
24
25
26
27
28


                                                  -9-
